Citation Nr: 1705321	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  92-13 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for gout of the right ankle to include as
secondary to arterial vascular disease as a result of his service connected arterial
hypertension.

3.  Entitlement to an evaluation in excess of 40 percent for a left shoulder disability
from August 1, 2011.

4.  Entitlement to a total rating based on individual unemployability due to service
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 1971, from March
2003 to May 2003, and from October 2003 to July 2004, including service Vietnam and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of
rating decisions of the San Juan, Puerto Rico, regional office (RO) of the
Department of Veterans Affairs (VA).

In October 2004, the issues of entitlement to service connection for a psychiatric disorder to include PTSD, entitlement to an increased evaluation for hepatitis C, and entitlement to service connection for status post partial gastrectomy for duodenal ulcer disease, then claimed as a gastrointestinal disability, were previously before the Board.  The Board found that new and material evidence had been submitted to reopen a previously denied claim for service connection for a gastrointestinal disability.  The matter was then remanded for additional development, as were the claims regarding a psychiatric disability and hepatitis C.  

The remaining issues arose from various rating decisions, and were appealed since to the October 2004 decision.  After the completion of the development requested by the October 2004 Board decision, the evaluation for the Veteran's hepatitis C was increased from zero percent to 20 percent, effective from October 26, 2006.  The rating for left knee disability was also increased from zero percent to 10 percent during the course of the current appeal, effective from December 3, 2007.  

Similarly, the Board notes that the Veteran was awarded entitlement to a temporary
total evaluation following surgery for his left shoulder disability from September
16, 2010 to July 31, 2011.  His evaluation remained zero percent prior to
May 19, 2006, and 20 percent from May 19, 2006 to September 16, 2010, and was
returned to 20 percent after the end of the temporary total rating, effective from
August 1, 2011. 

In May 2012, the Board denied entitlement to service connection for gastrointestinal disability characterized as status post partial gastrectomy for duodenal ulcer disease; allowed a 30 percent evaluation for hepatitis C prior to October 26, 2009; allowed a 40 percent evaluation for hepatitis C from October 26, 2009; allowed an initial 60 percent evaluation for hypothyroidism until October 6, 2010; denied an evaluation in excess of 30 percent for hypothyroidism from October 6, 2010; denied an initial compensable evaluation for a left shoulder disability prior to May 19, 2006; denied an evaluation in excess of 20 percent for a left shoulder disability from May 19, 2006 to September 16, 2010; denied an evaluation in excess of 20 percent for a cervical spine disability to include strain, myositis, and spondylosis; denied an evaluation in excess of 20 percent for a lumbar spine disability; denied an initial compensable evaluation for patellofemoral left knee dysfunction prior to December 3, 2007; and denied an evaluation in excess of 10 percent for patellofemoral left knee dysfunction from December 3 2007.  The issues of entitlement to service connection for a psychiatric disability including PTSD, entitlement to service connection for gout secondary to treatment for service connected disabilities, entitlement to an evaluation in excess of 20 percent for a left shoulder disability from August 1, 2011, and entitlement to a TDIU were remanded for further development.

In June 2013, the RO increased the evaluation of the Veteran's left shoulder disability to 40 percent disabling, effective August 1, 2011.

The issues of entitlement to service connection for a psychiatric disability to include PTSD, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence indicates that gout, to include gout of the right ankle, was at least as likely as not caused by the Veteran's use of hydrochlorothiazide po prescribed to treat service-connected hypertension . 

2.  The evidence indicates that the Veteran's service-connected disabilities preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for gout, to include gout of the right ankle, has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to a total disability rating due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that he has developed gout secondary to the
medications he was prescribed for his service connected hepatitis C or hypertension.

The relevant medical records show ankle pain as early as 2006 which was suspected to be gout.  A VA treatment record dated October 2006 included an assessment of hyperuricemia with gout attack in right foot.  It was noted that this could be secondary to the use of diuretics.  An additional note observes that the Veteran was prescribed a diuretic, Hydrochlorothiazide, for treatment of his hypertension. 
SHORT TIME DUE TO GASTRIC SIDE EFFECTS
At a June 2009 VA examination, the claims folder was reviewed by the examiner and the Veteran was also interviewed.  The Veteran reported having been diagnosed with gout in 2004 or 2005.  He said that a VA doctor told him that a diuretic he was using caused this condition.  The Veteran was noted to use Lisinopril and Metoprolol Tartrate for his hypertension.  At the conclusion of the examination the examiner opined that there was no causal relationship between gout and the actual medications used by the Veteran.  The examiner agreed that the Veteran's medications included the diuretic Hydrochlorathiazme and that this could lead to hyperuricemia.  However, he noted that if the Veteran's gout had been secondary to the use of this diuretic then the gout would have been cured when the Veteran stopped using this medication.  The examiner concluded that it was less likely than not secondary to the medication used to treat high blood pressure since the initial diagnosis of that condition.

The Veteran was afforded an additional opinion dated in June 2012.  The Veteran's claims file was reviewed in connection with the report. The examiner found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner stated that the use of diuretics to treat the Veteran's service-connected hypertension was less likely to have aggravated or caused a permanent increase in severity beyond the natural progression of the Veteran's gout.  The examiner stated that if the medications caused permanent aggravation of his gout, he would have acute attacks of gout daily since he used his medications to treat his hypertension on a daily basis.  

Finally, the Veteran was afforded a VA opinion dated in October 2014.  The examiner stated that the Veteran had a diagnosis of gout when was seen at VA emergency room on November 10, 2005 (not 10-02-2006) for right ankle pain, edema, erythema, increased joint temperature and was diagnosed as having gout. He was treated with indocin po and colchicine po (which are indicated in the treatment of acute gout).  The record also showed that 11 months earlier the Veteran had been diagnosed as having hypertension and started on hydrochlorothiazide po on December 23, 2004.  On October 2, 2006, he was evaluated by a primary care doctor due to ankle pain and the assessment she made was that his gout symptoms were due to the thiazide he was using (hydrochlorothiazide) and at that time she discontinued its use and increased lisinopril po.  

The examiner found that the medical literature does support that hyperuricemia is a relatively common finding in patients treated with a loop or thiazide diuretic and may, over a period of time, lead to gouty arthritis (diuretics reduce urate excretion by both directly and indirectly increasing urate reabsorption and decreasing urate secretion).  The examiner stated that the assessment made by the treating primary care doctor on October 2, 2006 was correct and the Veteran's gout was at least as likely as not induced by his use of hydrochlorothiazide po (as this was supported in medical literature such as seen in the literature review done as of October 2014). Therefore, the examiner found that gout was at least as likely as not a side effect to the use of hydrochlorothiazide in the Veteran who debuted with gout 11 months after starting to use this medication (contrary to the conclusion reached by the June 1, 2009 medical opinion).  In addition, the examiner noted that discontinuing the hydrochlorothiazide does not necessarily "cure" the induced gout as stipulated by the June 1, 2009 examiner.  

Based on the above, the Board finds that the evidence is in at least equipoise and thus supports entitlement to service connection for gout, to include gout of the right ankle, is warranted.  While there are negative opinions in the record, the October 2014 examiner, who reviewed the Veteran's claims file and previous examinations, found that his gout was at least as likely as not induced by his use of hydrochlorothiazide po.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the October 2014 VA examiner reviewed the Veteran claims file and was apprised of the medical history, including the prior examinations and negative opinions.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

In summary, the medical evidence in this case is at least in equipoise.  As such, reasonable doubt has arisen and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Individual unemployability.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran filed a claim of entitlement to individual unemployability on October 16, 2008.  The record indicates that the Veteran has been evaluated at 90 percent disabling since March 19, 2007 and that he has meet the numerical criteria at all times since that time.  38 C.F.R. § 4.25(a).

The evidence indicates that the Veteran has not worked since his discharge from his last period of active duty in 2004.  In a November 2008 VA examination, the examiner indicated that the Veteran worked as a truck driver for one and a half years, as a bus boy/dishwasher in a restaurant for several years, as a delivery boy for 2-3 months, as a mechanic for 5-6 years, and in a car body shop for 5-6 years.  The examiner stated that, based solely on the Veteran service-connected cervical and thoracolumbar back conditions, he would be restricted to light duty administrative jobs with no pushing, pulling, lifting or carrying objects more than five pounds repeatedly during an 8 hour working day.  The examiner also found that the Veteran could not sit or stand straight for more than 2 hours without taking 15 minute breaks.  The examiner also noted that his condition would prevent exercise and sports, and have a severe effect on shopping, recreations, travel, and grooming.  

October 2010, and June 2011 VA examinations indicated moderate to severe effect on ADLs and self-care, and severe effects to prevention of activity for chores, shopping, exercise, and sports.  He was also noted to always use a cane, could walk 1/4 of a mile, and stand for 15-30 minutes.  The Veteran's usual occupation was indicated to be a truck driver and mechanic.  

The Board also notes that, by this decision, service connection has been awarded for gout of the right ankle.  In a June 2009 VA examination, the Veteran was noted to use a cane and have an antalgic gait.  During flare-ups, the Veteran could not walk or bear weight on his right leg.  The diagnosed gout was indicated to prevent chores, shopping, and exercise, with sever to moderate effects on other activities.    June 2009 VA examination, the 
In this case, the Board finds that service entitlement to individual unemployability is warranted in this case.  While the evidence indicates that the Veteran  could perform light duty administrative work, the Veteran's work history does not indicate that the Veteran has engaged in this type of employment.  The examination results also indicate that the Veteran would have limitations on walking and standing, and skills that he would likely need to pursue his previous employment.  The Board notes that the Veteran has no reported experience in sedentary employment and that his service-connected his disabilities would limit the Veteran to fields of employment for which he is not shown to be otherwise qualified or might not be gainful.  As such, the Board finds that the Veteran is likely to be unable to maintain substantially gainful employment by reason of service-connected disabilities.  For these reasons, entitlement to a TDIU is granted.


ORDER

Service connection for gout, to include gout of the right ankle, is granted.

Entitlement to individual unemployability is granted.


REMAND

As to the Veteran's psychiatric claim, the Veteran has been afforded numerous VA examinations.  These examinations, including examinations dated in May 1973, May 2002, July 2003, May 2009, June 2012, March 2015, do not show diagnoses of PTSD.  However, the Board notes that the Veteran has received diagnoses of PTSD not just in treatment records but following several VA psychiatric hospitalizations.  Here, the Board notes that the Veteran was diagnosed with anxiety disorder in the June 2016 and March 2015 VA examinations.  The March 2015 examiner provided a negative opinion for this condition.  In addition, the July 2003 examiner diagnosed major depressive disorder and also provided a negative opinion, finding that this condition was not caused by the Veteran's military service.  The examiners, however, did not address whether the previous numerous diagnoses of PTSD were made in error or whether the disorder has gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Upon remand, the Veteran should be afforded a VA examination to determine whether he has PTSD and whether he has a psychiatric disability that is related to or had its onset in service 

As to the Veteran claim of entitlement to an evaluation in excess of 40 percent for a left shoulder disability from August 1, 2011, the Board notes that, in June 2013, the RO increased the evaluation of the Veteran's left shoulder disability to 40 percent disabling, effective August 1, 2011.  Evidence relevant to the claim has been submitted to VA since that time.  In addition, the last supplemental statement of the case to address the claim is dated in July 2011.  Since the Veteran perfected his claim prior to February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, see 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165, this new evidence is not subject to initial review by the Board without the Veteran having waived initial AOJ consideration. See 38 U.S.C.A. § 7105 (e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2014).  As such, the matter must be remanded.   

Upon remand, the Veteran should be afforded an opportunity to submit evidence in connection with his claims.  Updated VA treatment records should also be obtained.
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Afford the Veteran a VA psychiatric examination.  A diagnosis of PTSD must be ruled in or excluded.  The examiner must also indicate whether any psychiatric disability found to be present is related to or had its onset in service, to incude the Veteran's Vietnam and Iraq service.  

3.   Readjudicate the issue of entitlement to an evaluation in excess of 40 percent for a left shoulder disability from August 1, 2011, and to service connection for psychiatric disability.  If the benefit sought on appeal are not granted in full, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


